      Case 4:17-cv-02289 Document 122 Filed on 07/29/20 in TXSD Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

LEA S. FRYE,                                §
                                            §
        Plaintiff,                          §
                                            §
vs.                                         §            CASE NO. 4:17-CV-02289
                                            §
ANADARKO PETROLEUM CORP.,                   §
                                            §
        Defendant.                          §

          JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
       Pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure, Plaintiff

Lea S. Frye and Defendant Anadarko Petroleum Corporation jointly file this

Stipulation of Dismissal and stipulate that the parties have resolved all of their

disputes and request the dismissal with prejudice of Plaintiff’s request for declaratory

judgment−the only remaining request or claim in this action. This stipulation of

dismissal terminates the above-captioned action with prejudice, each party to bear

its own costs and attorney’s fees.
    Case 4:17-cv-02289 Document 122 Filed on 07/29/20 in TXSD Page 2 of 2




 Respectfully submitted,

  By:    /s/ David M. Minces       .       /s/ Gerard Pecht w/perm
  David M. Minces                          Gerard G. Pecht (Attorney-in-Charge)
  Attorney-in-Charge                       State Bar No. 15701800
  Federal I.D. No.: 435389                 Fed. Bar No. 4784
  State Bar No.: 24026880                  gerard.pecht@nortonrosefulbright.com
  Email: david@mincesrankin.com            Carolyn Webb
  Aaron S. Rankin                          State Bar No. 24106558
  Federal I.D. No.: 915877                 Fed I.D. No. 3150994
  State Bar No.: 24060463                  carolyn.webb@nortonrosefulbright.com
  Email: aaron@mincesrankin.com            NORTON ROSE FULBRIGHT US LLP
  MINCES RANKIN PLLC                       1301 McKinney, Suite 5100
  4545 Bissonnet Street, Suite 286         Houston, TX 77010-3095
  Bellaire, Texas 77401                    Telephone: (713) 651-5151
  Telephone: (346) 701-8563                Facsimile: (713) 651-5246
  Facsimile: (713) 583-9795                Peter A. Stokes
                                           State Bar No. 24028017
  ATTORNEYS FOR PLAINTIFF                  Fed. Bar No. 29636
                                           peter.stokes@nortonrosefulbright.com
                                           NORTON ROSE FULBRIGHT US LLP
                                           98 San Jacinto Boulevard, Suite 1100
                                           Austin, Texas 78701-4255
                                           Telephone: (512) 474-5201
                                           Facsimile: (512) 536-4598

                                           ATTORNEYS FOR DEFENDANT

                           CERTIFICATE OF SERVICE
     I hereby certify that on July 29, 2020, the foregoing was filed and sent to
Defendant's counsel via the Court’s CM/ECF system.

      Gerard G. Pecht (gerard.pecht@nortonrosefulbright.com)
      Carolyn Webb (carolyn.webb@nortonrosefulbright.com)
      Norton Rose Fulbright US LLP
      1301 McKinney, Suite 5100
      Houston, Texas 77010-3095

      Peter A. Stokes (peter.stokes@nortonrosefulbright.com)
      Norton Rose Fulbright US LLP
      98 San Jacinto Boulevard, Suite 1100
      Austin, Texas 78701-4255
                                                   /s/ David M. Minces
                                                     David M. Minces
